Exhibit 10.1


LABCORP
LABORATORY CORPORATION OF AMERICA









AMENDED AND RESTATED




NEW
PENSION
EQUALIZATION
PLAN
“PEP”





EFFECTIVE    AUGUST 30, 2001   

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS

Page     PREAMBLE 1                 ARTICLE ONE PARTICIPATION         1.1
 Commencement of Participation 2   1.2  Offset of Rights Under Prior Plan 2  
1.3  Cessation of Participation 2     ARTICLE TWO RETIREMENT BENEFITS        
2.1  Normal Retirement Benefit 4   2.2  Early Retirement 4   2.3  Vesting and
Forfeitures 4   2.4  Time and Form of Payments 4   2.5  Death Before Retirement
Benefits Commence 5   2.6  Death After Retirement Benefits Commence 5   2.7
 Annual Benefit Statements 5   2.8  Small Benefits 6   2.9  Years of Service 6  
2.10  Discretionary Benefits 6     ARTICLE THREE ADMINISTRATION OF THE PLAN    
    3.1  Duties of the Administrator 7   3.2  Expenses 7   3.3  Exculpation and
Indemnification 7   3.4  Claims Procedure 8   3.5  Administrator Action 8    
ARTICLE FOUR AMENDMENT AND TERMINATION OF THE PLAN         4.1  Amendments 10  
4.2  Termination 10     ARTICLE FIVE MISCELLANEOUS PROVISIONS         5.1
 Successors 11   5.2  Alienation 11   5.3  Division of Benefits by Domestic
Relations Orders 11   5.4  No Funding 11   5.5  Limitation on Rights of
Employees 11

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS

Page            5.6   Withholding   12   5.7  Service of Process 12   5.8
 Governing Law 12   5.9  Plurals 12   5.10  Titles 12   5.11  References 12    
ARTICLE SIX  DENIED CLAIMS AND ARBITRATION PROCEDURES       6.1  Claims
Procedure 13   6.2  Arbitration Procedure 14     ARTICLE SEVEN  GLOSSARY    
Actuarially Equivalent 18 Administrator 18 Arbitrator 18 Board of Directors 18
Cash Balance Plan 18 Claimant 18 Code 18 Early Retirement Date 18 Employee 18
Employer 18 Employment 18 ERISA 19 NHL 19 Normal Minimum Benefit 19 Normal
Retirement Date 19 Parent Company 19 Participant 19 Plan 19 Prior Service 19
Retirement Benefit 19 RBL 20 RBL Minimum Benefit 20 RBL SERP 20 Service 20
Spousal Death Benefit 20 Vested 20       EXHIBIT A ACQUIRED ENTITIES 21

 

--------------------------------------------------------------------------------




LABORATORY CORPORATION OF AMERICA
AMENDED AND RESTATED NEW PENSION EQUALIZATION PLAN



PREAMBLE

Laboratory Corporation of America Holdings (“Parent Company”) originally adopted
the Laboratory Corporation of America New Pension Equalization Plan (“Plan”),
effective as of November 20, 1996. This Plan is entirely separate from the
Laboratory Corporation of America Pension Equalization Plan. This amended and
restated Plan is adopted effective as of August 30, 2001.

The Plan supplements the benefits provided by the Laboratory Corporation of
America Cash Balance Retirement Plan (“Cash Balance Plan”) to certain executives
(“Participants”) by establishing two alternative minimum benefit formulas. To
the extent a Participant’s minimum benefit is bigger than his or her Cash
Balance Plan benefit, the excess will be paid under this Plan. The two
alternative minimum benefit formulas under this Plan are:

• The Normal Minimum Benefit, which is an improved version of the NHL retirement
formula set forth in Section 5.1.2 of the Cash Balance Plan, but applied without
regard to certain benefit limitations imposed by the Internal Revenue Code of
1986 (“Code”), and assuming that the Cash Balance Plan caps pensionable
compensation at $300,000 (indexed annually for inflation). See the Glossary.


• The RBL Minimum Benefit, which is an improved version of the minimum benefit
formula used by The Supplemental Executive Retirement Plan of Roche Biomedical
Laboratories, Inc. (“RBL SERP”), but applied without regard to the same Code
limitations and assuming the same compensation caps as generally applicable to
the Normal Minimum Benefit. See the Glossary.


Each minimum benefit formula includes two improvements over the formula on which
it is based: Service and compensation with any predecessor company, in the
manner provided and as listed on Exhibit A, will be taken into account and
higher dollar limits on pensionable compensation will be applied.

When an Employee becomes a Participant in this Plan, the benefits to be paid
under this Plan are offset and reduced dollar for dollar by any and all benefits
paid or payable to the Participant under the RBL SERP on an Actuarially
Equivalent basis. For purposes of calculating this offset, the spousal death
benefit under the RBL SERP shall be taken into account.

This Plan is an unfunded, nonqualified, “top hat” pension plan that is governed
by the Employee Retirement Income Security Act of 1974 (“ERISA”).

The glossary at the end of this document defines the capitalized terms used in
this Plan.

(1)

--------------------------------------------------------------------------------




ARTICLE ONE



PARTICIPATION

1.1 Commencement of Participation

  An Employee shall be a Participant in the Plan if he or she meets all three of
the following requirements:


  (a) The Employee has satisfied all applicable eligibility requirements
(including, without limitation, any waiting period) under the Cash Balance Plan
and the Employee’s benefits under the Cash Balance Plan are reduced because of
the limitation of benefits imposed by Sections 415, 401(a)(17), or 401(a)(4) of
the Code;


  (b) The Employee is, on or after November 20, 1996, a part of a select group
of management or highly compensated employees, as defined in ERISA Sections
201(2), 301(a)(3), and 401(a)(1); and


  (c) The Parent Company’s chief executive officer elects, in his or her sole
discretion, to make the Employee a Participant by notifying the Employee in
writing that he or she is participating in the Plan. An Employee’s participation
shall commence as of the date specified by the Parent Company’s chief executive
officer in writing in such notice and shall cease in accordance with Article
1.3(a).


1.2 Offset of Rights Under Prior Plan

  By accepting benefit accruals under this Plan, a Participant’s benefit paid or
payable under the RBL SERP shall reduce the benefits to be paid under this Plan
dollar for dollar on an Actuarially Equivalent basis. If a Participant has
received, or is entitled to receive, equal or greater benefits under the RBL
SERP than under this Plan, the Participant shall receive no benefits under this
Plan. For purposes of calculating this offset, the RBL SERP spousal death
benefit shall be taken into account.


1.3 Cessation of Participation

  (a) Cessation of Benefit Accruals: A Participant shall cease accruing benefits
on the first to occur of the following: (1) the day he or she ceases to be a
senior vice president or more senior officer of an Employer; (2) the day the
Parent Company’s chief executive officer, acting in his or her sole discretion,
elects to discontinue the Participant’s benefit accruals; or (3) the day the
Plan is terminated or is amended to discontinue the Participant’s benefit
accruals.


  (b) Cessation of Participant Status: A Participant shall cease to be a
Participant when he or she is no longer accruing benefits under this Plan and no
future payments are due.


(2)

--------------------------------------------------------------------------------




ARTICLE TWO



RETIREMENT BENEFITS

2.1 Normal Retirement Benefit

  A Participant who has completed five years of Service shall receive a
Retirement Benefit equal to his or her Normal Minimum Benefit or RBL Minimum
Benefit, whichever is applicable, in either case reduced by the Participant’s
Cash Balance Plan benefit (expressed as an Actuarially Equivalent benefit
commencing at the same time and in the same form as the Retirement Benefit under
this Plan). The RBL Minimum Benefit is applicable to a Participant who was
participating in the RBL SERP when he or she became a Participant; the Normal
Minimum Benefit is applicable to all other Participants.


2.2 Early Retirement

  If a Participant’s Retirement Benefit commences before his or her Normal
Retirement Date, his or her Retirement Benefit will be reduced by ½ of 1% for
each month by which the benefit commencement date precedes the Participant’s
65th birthday. In effecting this reduction as to a Participant to whom the RBL
Minimum Benefit is applicable, the portion of his or her Retirement Benefit that
is subject to reduction is the amount by which that Benefit exceeds the retiree
health allowance component of the Participant’s RBL Minimum Benefit.


2.3 Vesting and Forfeitures

  (a) Vesting: A Participant’s Retirement Benefit under this Plan shall become
Vested when he or she completes five years of Service.


  (b) Forfeitures: When a Participant terminates Employment, his or her
Retirement Benefit under this Plan shall be forfeited except to the extent it is
Vested.


2.4 Form and Time of Payments

  Subject to the small benefit provisions of Section 2.8, a Participant’s
Retirement Benefit under this Plan will be paid as follows:


  (a) If the Participant is Not Married When His or Her Retirement Benefit
Commences: The Participant’s Retirement Benefit shall be paid in the form of a
life and 10 year certain annuity, payable monthly, commencing on the
Participant’s Early or Normal Retirement Date, but not before the Participant
terminates Employment. The monthly payment shall be the amount determined under
Section 2.1, subject to reduction under Section 2.2 for early retirement.


  (b) If the Participant is Married When His or Her Retirement Benefit
Commences: The Participant’s Retirement Benefit shall be paid in the form of a
joint and 50% surviving spouse annuity, payable monthly, commencing on the
Participant’s Early or Normal Retirement Date, but not before the Participant


(3)

--------------------------------------------------------------------------------



    terminates Employment. This benefit shall be Actuarially Equivalent to the
Retirement Benefit the Participant would receive under subsection (a) if he or
she were unmarried.

2.5 Death Before Retirement Benefits Commence

  If a Participant who has completed five years of Service dies while employed
by an Employer, a Spousal Death Benefit shall be paid to his or her surviving
spouse, if any. This Spousal Death Benefit shall be 50% of the Vested Retirement
Benefit that would have been payable to the Participant from this Plan if the
Participant had begun to receive his or her Retirement Benefit as of the day he
or she died. Subject to the small benefit provisions of Section 2.8, the Spousal
Death Benefit shall be payable for the life of the Participant’s surviving
spouse. The Vested Retirement Benefit that would have been payable to a
Participant who dies before age 55 shall be Actuarially Equivalent to the Vested
Retirement Benefit that would have been payable had the Participant just
attained age 55 at the time of his or her death.


  If any Participant dies while employed by an Employer without a surviving
spouse, no benefits will be paid under this Plan.


2.6 Death After Retirement Benefits Commence

  If, upon the death of a Participant, a deceased Participant’s Retirement
Benefit was being paid in the form of a joint and 50% surviving spouse annuity
and the Participant is survived by the spouse to whom he or she was married when
the Retirement Benefit commenced, that surviving spouse will receive monthly
payments for the rest of his or her life of half the amount the Participant had
been receiving under this Plan. If a deceased Participant’s Retirement Benefit
was being paid in the form of life and 10 year certain annuity and the
Participant dies before receiving 120 monthly payments, monthly payments shall
continue and shall be paid to the Participant’s beneficiary until the
Participant and the beneficiary collectively have received 120 payments. A
Participant’s estate shall be his or her beneficiary unless the Participant is
survived by one or more beneficiaries designated by the Participant in the
manner prescribed by the Administrator.


2.7 Annual Benefit Statements

  During the first quarter of each calendar year, the Administrator shall give
each Participant who is accruing benefits under this Plan a benefit statement
showing the Retirement Benefit that would be payable as of the Participant’s
Normal Retirement Date if the Participant had terminated Employment on December
31 of the preceding calendar year. That statement shall conclusively determine
the amount of the Participant’s Retirement Benefit at his or her Normal
Retirement Date, except that any errors in the statement may be corrected by the
Administrator by delivery of a substitute statement to the Participant. A
Participant shall irrevocably waive any right he or she may have to have a
benefit statement corrected if the Participant fails to bring the error to the
Administrator’s attention within 90 days after receiving the erroneous
statement. If the Administrator fails to provide a benefit statement to a
Participant, the Participant shall irrevocably waive any right he or she may
have to the benefit accruals that would have


(4)

--------------------------------------------------------------------------------



  been evidenced by that benefit statement unless the Participant requests a
benefit statement before the end of the calendar year in which it was due.

2.8 Small Benefits

  When an Employee terminates Employment or dies, if the Actuarially Equivalent
lump sum present value of his or her Vested Retirement Benefit or Spousal Death
Benefit does not exceed $20,000.00, the Employee (or, if the Spousal Death
Benefit is payable, his or her surviving spouse) shall be paid such lump sum
present value in lieu of the periodic payments that would otherwise be paid.
This lump sum payment shall be made as soon as administratively feasible after
the Employee’s death or termination of Employment.


2.9 Years of Service

  Notwithstanding any other provisions of this Plan, for purposes of calculating
a Participant’s Retirement Benefit or a Spousal Death Benefit under the Plan, a
Participant’s years of Service shall not include any waiting period imposed by
the Cash Balance Plan (as required to be eligible to participate in this Plan).
(See Section 1.1(a).) For purposes of determining years of Service under this
Plan, the waiting period shall be determined as follows: (a) if a Participant
became an Employee prior to January 1, 1985, the waiting period shall be until
the Participant has both reached the age of 25 and attained one year of Service;
and (b) if a Participant became an Employee on or after January 1, 1985, the
waiting period shall be until the Participant has both reached the age of 21 and
attained one year of Service. In determining a Participant’s waiting period, the
Participant’s applicable entry date under the Cash Balance Plan shall be taken
into consideration.


2.10 Discretionary Benefits

  The Board of Directors may, in its sole discretion, provide any one or more
Participants with additional benefits under this Plan. The Board of Directors
may provide these additional benefits by granting credit for additional years of
Service (whether or not actually performed) and/or credit for additional
pensionable compensation (whether or not actually earned or paid) towards the
calculation of a Retirement Benefit or Spousal Death Benefit. The amount of
additional benefits that may be provided are not limited except that all such
benefits must constitute reasonable compensation for the services rendered by a
Participant under Code Section 162.


(5)

--------------------------------------------------------------------------------




ARTICLE THREE


ADMINISTRATION OF THE PLAN

3.1 Duties of the Administrator

  The Administrator shall be responsible for the general administration and
management of the Plan and shall administer the Plan in accordance with its
terms. The Administrator shall have all powers and duties necessary to fulfill
its responsibilities, including, but not limited to, the following powers and
duties:


  (a) To determine all questions relating to the eligibility of Employees to
participate;


  (b) To determine and compute the amount payable to Participants and their
spouses and beneficiaries;


  (c) To maintain all records necessary for the administration of the Plan;


  (d) To adopt or modify Plan rules for the regulation or application of the
Plan; such rules may establish administrative procedures or requirements that
modify the terms of this Plan; and


  (e) To administer the claims procedure set forth in Section 3.4.


3.2 Expenses

  The expense of administering the Plan and paying Plan benefits shall be borne
jointly and severally by the Employers. The Parent Company may bill other
Employers for their proportionate share of that expense on any basis it deems to
be reasonable.


3.3 Exculpation and Indemnification

  Except as otherwise provided by law, no person who is an Employee, officer, or
director of an Employer shall incur any liability on account of any matter
related to the Plan or Plan administration unless he or she acted in bad faith
or willfully neglected his or her duties with respect to the Plan. The Employers
shall jointly and severally indemnify and hold harmless each such person against
any and all loss, liability, claim, damage, cost, and expense that may arise by
reason of, or be based upon, any matter connected with or related to the Plan or
the administration thereof and all expenses whatsoever reasonably incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or in settlement of any such claim.


(6)

--------------------------------------------------------------------------------



3.4 Claims Procedure

  (a) Claims Normally Not Required: Normally, a Participant does not need to
present a formal claim to receive benefits payable under this Plan.


  (b) Disputes: If any person (“Claimant”) believes that benefits are being
denied improperly, that the Plan is not being operated properly, that the
persons administering the Plan have breached their duties, or that the
Claimant’s legal rights are being violated with respect to the Plan, the
Claimant must file a formal claim with the Administrator. This requirement
applies to all claims that any Claimant has with respect to the Plan, including
claims against persons who administer or administered the Plan, except to the
extent the Administrator determines, in its sole and exclusive judgment, that it
does not have the power to grant all relief reasonably being sought by the
Claimant.


  (c) Time for Filing Claims: A formal claim must be filed within 90 days after
the date upon which the Claimant first knew or should have known of the facts
upon which the claim is based, unless the Administrator in writing consents
otherwise. The Administrator shall provide a Claimant, upon request, with a copy
of the claim procedures established under subsection (d).


  (d) Procedures: The Administrator shall adopt procedures for considering
claims, which it may amend from time to time, as it sees fit. These procedures
shall comply with all applicable legal requirements. These procedures may
provide that final and binding arbitration shall be the ultimate means of
contesting a denied claim (even if the Administrator or its delegates have
failed to follow these prescribed procedures with respect to the claim). The
right to receive benefits under this Plan is contingent on a Claimant using the
prescribed claims and arbitration procedures to resolve any Claim. Therefore, if
a Claimant seeks to resolve any claim by any means other than the prescribed
claims and arbitration provisions, he or she must repay all benefits received
under the Plan and shall not be entitled to any further Plan benefits.


3.5 Administrator Action

  (a) Discretion: The Administrator is responsible for the general
administration and management of the Plan and shall have all powers and duties
necessary to fulfill its responsibilities, including, but not limited to, the
discretion to interpret and apply the Plan and to determine all questions
relating to eligibility for benefits. The Plan shall be interpreted in
accordance with its terms and their intended meanings. However, the
Administrator shall have the discretion to interpret or construe ambiguous,
unclear, or implied (but omitted) terms in any fashion the Administrator deems
to be appropriate in the Administrator’s sole and exclusive judgment and to make
any findings of fact needed in the administration of the Plan. The validity of
any such interpretation, construction, decision, or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly arbitrary or capricious.


(7)

--------------------------------------------------------------------------------



  (b) Finality of Determinations: All actions taken and all determinations made
in good faith by the Administrator will be final and binding on all persons
claiming any interest in or under the Plan. To the extent the Administrator has
been granted discretionary authority under the Plan, the Administrator’s prior
exercise of such authority shall not obligate it to exercise its authority in a
like fashion thereafter.


  (c) Drafting errors: If, due to errors in drafting, any Plan provision does
not accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the
Administrator in the Administrator’s sole and exclusive judgment, the provision
shall be considered ambiguous and shall be interpreted by the Administrator in a
fashion consistent with its intent, as determined in its sole and exclusive
judgment. The Administrator shall amend the Plan retroactively to cure any such
ambiguity.


  (d) Scope: This Section may not be invoked by any person to require the Plan
to be interpreted in a manner inconsistent with its interpretation by the
Administrator.


(8)

--------------------------------------------------------------------------------




ARTICLE FOUR


AMENDMENT AND TERMINATION OF THE PLAN

4.1 Amendments

  The Board of Directors may at any time amend this Plan, in whole or in part,
prospectively or retroactively, but no amendment shall significantly reduce the
present value of a Participant’s Vested Retirement Benefit or significantly
change the dates on which benefit payments are to be made, except as provided in
Section 4.2.


4.2 Termination

  The Board of Directors shall have the right at any time to declare the Plan
terminated completely as to it or as to any of its subsidiaries, divisions,
facilities, operational units, or job classifications. Upon termination of the
Plan with respect to an Employer, the Administrator may at its option accelerate
distribution of the Vested Retirement Benefits of each of the Employer’s
Participants and pay their benefits to them in the form of Actuarially
Equivalent lump sum payments.


(9)

--------------------------------------------------------------------------------




ARTICLE FIVE


MISCELLANEOUS PROVISIONS

5.1 Successors

  A successor to an Employer may assume Plan obligations with respect to a
Participant. Notwithstanding such an assumption, to the extent the successor
fails to pay Plan benefits that it has assumed, the Employers shall pay such
benefits, except to a person who has released the Employers from this secondary
liability.


5.2 Alienation

  The rights of a Participant, spouse, or beneficiary under the Plan shall not
be subject to the claim of any creditor, nor to attachment or garnishment or
other legal process by any creditor, other than an Employer. A Participant,
spouse, or beneficiary shall not have the right to alienate, anticipate,
commute, pledge, encumber, or assign any of the Plan benefits or payments or
proceeds that the individual may expect to receive, contingently or otherwise,
under the Plan.


5.3 Division of Benefits by Domestic Relations Orders

  The Administrator may follow any domestic relations order to the extent the
Administrator determines it must comply with such order.


5.4 No Funding

  This Plan shall not create, or be construed to create, a trust of any kind or
any fiduciary relationships. To the extent that any person acquires a right to
receive payments from an Employer under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer.


5.5 Limitation on Rights of Employees

  The Plan is strictly a voluntary undertaking on the part of the Employers and
shall not constitute a contract between any Employer and any Employee, or
consideration for, or an inducement or condition of, the Employment of an
Employee. Nothing contained in the Plan shall give any Employee the right to be
retained in the Service of any Employer or to interfere with or restrict the
right of each Employer, which is hereby expressly reserved, to discharge or
retire any Employee at any time for any reason not prohibited by statute or an
explicit, written, integrated employment agreement, without the Employer being
required to show cause for the termination. Except as otherwise required by
statute, inclusion under the Plan will not give any Employee any right or claim
to any amount hereunder except to the extent such right has specifically become
fixed under the terms of the Plan. The doctrine of substantial performance shall
have no application to Employees, Participants, spouses, or beneficiaries. Each
condition and provision has


(10)

--------------------------------------------------------------------------------



  been carefully considered and constitutes the minimum limit on performance
that will give rise to the applicable right.

5.6 Withholding

  The Employers shall be entitled to withhold taxes from any payment made under
this Plan to the extent required by law.


5.7 Service of Process

  The Secretary of the Parent Company is hereby designated as agent for the
service of legal process on the Plan.


5.8 Governing Law

  The Plan shall be interpreted, administered, and enforced in accordance with
ERISA, and the rights of Participants and all other persons shall be determined
in accordance with ERISA. To the extent that state law is applicable, however,
the laws of the State of North Carolina shall apply.


5.9 Plurals

        Where the context so indicates, the singular shall include the plural
and vice versa.

5.10 Titles

  Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction for the Plan.


5.11 References

  Unless the context clearly indicates to the contrary, a reference to a Plan
provision or document shall be construed as referring to any subsequently
adopted or executed counterpart.


(11)

--------------------------------------------------------------------------------




ARTICLE SIX


DETAILED CLAIMS AND ARBITRATION PROCEDURES

6.1 Claims Procedure

  (a) Initial Claims: All claims shall be presented to the Administrator in
writing. A claims official appointed by the Administrator shall, within 90 days
after receiving the claim, consider the claim and issue his or her determination
thereon in writing. If the claims official determines that special circumstances
require an extension of time for processing the claim, the claims official may
extend the determination period for up to an additional 90 days by giving the
Claimant written notice. The written notice shall be furnished to the Claimant
prior to the termination of the initial 90-day period and shall indicate the
special circumstances requiring the extension of time. Any claims that the
Claimant does not pursue in good faith though the initial claims stage shall be
treated as having been irrevocably waived.


  (b) Claims Decisions: If the claim is granted, the benefits or relief the
Claimant seeks shall be provided. If the claim is wholly or partially denied,
the claims official shall, within 90 days after receiving the claim (or such
longer period as described above), provide the Claimant with written notice of
the denial, setting forth, in a manner calculated to be understood by the
Claimant: (1) the specific reason or reasons for the denial; (2) specific
references to the Plan provisions on which the denial is based; (3) a
description of any additional material or information necessary for the Claimant
to perfect the claim and an explanation of why such material or information is
necessary; and (4) a description of the procedures for appealing denied claims
(and the time limits applicable thereto) and a statement of the Claimant’s right
to request arbitration under Section 6.2 if the Claimant’s appeal is denied.


  (c) Appeal of Denied Claims: Each Claimant shall have the opportunity to
appeal the claims official’s denial of a claim in writing to an appeals official
appointed by the Administrator (which may be a person, committee, or other
entity). A Claimant must appeal a denied claim within 60 days after receipt of
written notice of denial of the claim. The Claimant (or his or her duly
authorized representative) shall be provided, upon written request and free of
charge, with reasonable access to and copies of all pertinent documents,
records, and other information in connection with the appeals proceeding and may
submit written comments, documents, records, and other information relating to
the claim. The Claimant may also present evidence and theories during the appeal
whether or not the Claimant presented said information during the initial claims
stage. Any claims that the Claimant does not pursue in good faith through the
appeals stage shall be treated as having been irrevocably waived.


  (d) Appeals Decision: The decision by the appeal official shall be made not
later than 60 days after the written appeal is received by the Administrator,
unless special circumstances require an extension of time, in which case a
decision shall


(12)

--------------------------------------------------------------------------------



    be rendered as soon as possible, but not later than 120 days after the
appeal was filed. The Administrator shall provide the Claimant with written
notice of the 60-day extension prior to the end of the initial 60-day period.
The written notice shall indicate the special circumstances requiring the
extension and the date by which the Administrator expects to render a decision.
The appeals decision shall be in writing, shall be set forth in a manner
calculated to be understood by the Claimant, and shall include (1) specific
reasons for the decision as well as specific references to the Plan provisions
on which the decision is based, if applicable; (2) a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits; and (3) the Claimant’s right to request
arbitration under Section 6.2.

  (e) Procedures: The Administrator shall adopt procedures by which initial
claims shall be considered and appeals shall be resolved; different procedures
may be established for different claims. However, in making all decisions on
claims, the Administrator shall, where appropriate, apply the Plan consistently
to similarly-situated individuals. All procedures shall be designed to afford a
Claimant full and fair consideration of his or her claim. To the extent
permitted, notice of a claim decision may be provided by electronic
notification. Any such electronic notification shall comply with the standards
imposed by Department of Labor Regulation 2520.104b-1(c)(i), (iii), and (iv).


  (f) Arbitration of Rejected Appeals: If a Claimant has pursued his or her
claim throughout the appeals stage of these claims procedures, the Claimant may
contest the denial of that claim through arbitration, as described below. In no
event shall any such denied claim be subject to resolution by any means (such as
in a court of law) other than arbitration in accordance with the following
provisions.


6.2 Arbitration Procedure

  (a) Request for Arbitration: A Claimant must submit a request for arbitration
to the Administrator within 60 days after receipt of the written denial of his
or her appeal. The Claimant or the Administrator may bring an action in any
court of appropriate jurisdiction to compel arbitration in accordance with these
procedures.


  (b) Applicable Arbitration Rules: If the Claimant has entered into a valid
arbitration agreement with his or her Employer, the arbitration shall be
conducted in accordance with that agreement. If not, the rules set forth in the
balance of these Procedures shall apply: The arbitration shall be held under the
auspices of either the American Arbitration Association (“AAA”) or the Judicial
Arbitration and Mediation Service (“JAMS”), whichever is chosen by the party who
did not initiate the arbitration. Except as provided below, the arbitration
shall be in accordance with the AAA’s then-current Model Employment Arbitration
Procedures (if the AAA is selected) or JAMS’ then-current Employment Arbitration
Rules (if JAMS is selected). The Arbitrator shall apply the Federal Rules of
Evidence and shall have the authority to entertain a motion to dismiss or a
motion for summary judgment by any party and shall apply the standards


(13)

--------------------------------------------------------------------------------



    governing such motions under the Federal Rules of Civil Procedure. The
Federal Arbitration Act shall govern all arbitrations that take place under this
Article Six (or that are required to take place hereunder), and shall govern the
interpretation or enforcement of the arbitration procedures or any arbitration
award. To the extent that the Federal Arbitration Act is inapplicable, the North
Carolina Uniform Arbitration Act (Sections 1-567.1 et seq. of the North Carolina
General Statutes as they exist now or as they may be amended in the future)
shall apply.

  (c) Arbitrator: The Arbitrator shall be an attorney familiar with employee
benefit matters who is licensed to practice law in the state in which the
arbitration is convened. The Arbitrator shall be selected in the following
manner from a list of 11 arbitrators drawn by the sponsoring organization under
whose auspices the arbitration is being conducted and taken from its panel of
labor and employment arbitrators: Each party shall designate all arbitrators on
the list whom they find acceptable; the parties shall then alternately strike
arbitrators from the list of arbitrators acceptable to both parties, with the
party who did not initiate the arbitration striking first. If only one
arbitrator is acceptable to both parties, he or she will be the Arbitrator. If
none of the arbitrators are acceptable to both parties, a new panel of
arbitrators shall be obtained from the sponsoring organization and the selection
process shall be repeated.


  (d) Location: The arbitration will take place in or near the city in which the
Claimant is or was last employed by an Employer or in which the Plan is
principally administered, whichever is specified by the Administrator, or in
such other location as may be acceptable to both the Claimant and the
Administrator.


  (e) Authority of Arbitrator: The Arbitrator shall have the authority to
resolve any factual or legal claim relating to the Plan or relating to the
interpretation, applicability, or enforceability of these arbitration
procedures, including, but not limited to, any claim that the procedures are
void or voidable. The Arbitrator may grant a Claimant’s claim only if the
Arbitrator determines that it is justified because: (1) the appeal official
erred upon an issue of law; or (2) the appeal official’s findings of fact, if
applicable, were not supported by substantial evidence. The arbitration shall be
final and binding upon all parties.


  (f) Limitation on Scope of Arbitration: The Claimant may not present any
evidence, facts, arguments, or theories at the arbitration that the Claimant did
not pursue in his or her appeal, except in response to new evidence, facts,
arguments, or theories presented on behalf of the other parties to the
arbitration. However, the Arbitrator may permit a Claimant to present additional
evidence or theories if the Arbitrator determines that the Claimant was
precluded from presenting them during the claim and appeal procedures due to
procedural errors of the Administrator or its delegates.


  (g) Administrative Record: The Administrator shall submit to the Arbitrator a
certified copy of the record upon which the appeal official’s decision was made.


  (h) Experts, Depositions, and Discovery: Except as otherwise permitted by the
Arbitrator on a showing of substantial need, either party may: (1) designate one


(14)

--------------------------------------------------------------------------------



    expert witness; (2) take the deposition of one individual and the other
party’s expert witness; (3) propound requests for production of documents; and
(4) subpoena witnesses and documents relating to the discovery permitted in this
Section 6.2(h).


  (i) Pre-Hearing Procedures: At least 30 days before the arbitration hearing,
the parties must exchange lists of witnesses, including any expert witnesses,
and copies of all exhibits intended to be used at the hearing. The Arbitrator
shall have jurisdiction to hear and rule on pre-hearing disputes and is
authorized to hold pre-hearing conferences by telephone or in person, as the
Arbitrator deems necessary.


  (j) Transcripts: Either party may arrange for a court reporter to provide a
stenographic record of the proceedings at the party’s own cost.


  (k) Post-Hearing Procedures: Either party, upon request at the close of the
hearing, may be given leave to file a post-hearing brief within the time limits
established by the Arbitrator.


  (l) Costs and Attorney Fees: The Claimant and his or her Employer shall
equally share the fees and costs of the Arbitrator. Upon a showing of material
hardship, the Employer, in its discretion, may advance all or part of the
Claimant’s share of the fees and costs, in which case the Claimant shall
reimburse the Employer out of the proceeds of the arbitration award, if any,
that the Claimant receives. Each party shall pay its own costs and attorneys’
fees. The Arbitrator may, in his or her discretion, award reasonable attorneys’
fees to the prevailing party.


  (m) Procedure for Collecting Costs From Claimant: Before the arbitration
commences, the Claimant must deposit with the Administrator his or her share of
the anticipated fees and costs for the Arbitrator, as reasonably determined by
the Administrator. At least two weeks before delivering his or her decision, the
Arbitrator shall send his or her final bill for fees and costs to the
Administrator for payment. The Administrator shall apply the amount deposited by
the Claimant to pay the Claimant’s share of the Arbitrator’s fees and costs and
return any surplus deposit. If the Claimant’s deposit is insufficient, the
Claimant will be billed for any remaining amount due. Failure to pay any amount
within seven days after it is billed shall constitute the Claimant’s irrevocable
election to withdraw his or her arbitration request and abandon his or her
claim.


  (n) Arbitration Award: The Arbitrator shall render an award and opinion in the
form typically rendered in labor arbitrations. Within 20 days after issuance of
the Arbitrator’s award and opinion, either party may file with the Arbitrator a
motion to reconsider, which shall be accompanied by a supporting brief. If such
a motion if filed, the other party shall have 20 days from the date of the
motion to respond, after which the Arbitrator shall reconsider the issues raised
by the motion and either promptly confirm or promptly change his or her
decision. The decision shall then be final and conclusive upon the parties.
Arbitrator fees and other costs of a motion for reconsideration shall be borne
by the losing party, unless the Arbitrator orders otherwise. Either party may
bring an action in any court of


(15)

--------------------------------------------------------------------------------



    appropriate jurisdiction to enforce an arbitration award. A party opposing
enforcement of an arbitration award may not do so in an enforcement proceeding,
but must bring a separate action in a court of competent jurisdiction to set
aside the award. In any such action, the standard of review shall be the same as
that applied by an appellate court reviewing the decision of a trial court in a
non-jury trial.


  (o) Severability: If any part of these arbitration procedures is void and
unenforceable, the validity of the remainder of the procedures shall not be
affected.


        IN WITNESS WHEREOF, the Parent Company has caused this amended and
restated Plan to be properly executed on the 30th day of August 2001.

LABORATORY CORPORATION OFAMERICA HOLDINGS

            By: /s/Bradford T. Smith                                        Its:
Executive Vice President               Attested to:                           
              Secretary    

(16)

--------------------------------------------------------------------------------




ARTICLE SEVEN


GLOSSARY

The following terms, when capitalized, shall have the meanings specified below
unless the context clearly indicates to the contrary.

Actuarially Equivalent means, except as otherwise provided herein, the
equivalent of a benefit payable in another form or commencing at another date,
determined by the Administrator or an actuary employed by the Administrator. The
actuarial assumptions, factors, or methods prescribed for analogous purposes by
the Cash Balance Plan shall be used. The different actuarial assumptions,
factors, or other methods prescribed in the Cash Balance Plan for former RBL
employees and former NHL employees shall be used in calculating said Employees’
benefits under the Plan.

Administrator means the Parent Company’s Chief Executive Officer or, if
applicable, such other individual or committee designated by either such Chief
Executive Officer or the Board of Directors to serve as Administrator of the
Plan.

Arbitrator means the attorney selected pursuant to Plan Section 6.2(c).

Board of Directors means the Parent Company’s Board of Directors.

Cash Balance Plan means the Laboratory Corporation of America Cash Balance
Retirement Plan, as amended from time to time.

Claimant means any person who asserts a claim with respect to the Plan.

Code means the Internal Revenue Code of 1986, as amended from time to time.

Early Retirement Date means the first day of any calendar month elected by a
Participant for Retirement Benefit commencement prior to the Participant’s
Normal Retirement Date. A Participant’s Early Retirement Date must be the first
day of a month following the latest of the Participant’s termination of
Employment, the Participant’s 55th birthday, or his or her completion of five
years of Service.

Employee means an individual who is considered by his or her Employer to be its
common law Employee or officer (i.e., a person whose wages from the Employer are
subject to federal income tax withholding).

Employer means the Parent Company, its wholly-owned subsidiaries, any successors
thereto, or any other corporation or other business entity that is an “Employer”
under the Cash Balance Plan.

Employment means the period during which an individual is an Employee.
Employment shall commence on the day the individual first performs Services for
an Employer as an Employee and shall terminate on the day the individual ceases
to be an Employee.

(17)

--------------------------------------------------------------------------------



ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time.

NHL means National Health Laboratories Incorporated, whose parent National
Health Laboratories Holdings Inc. merged with RBL to form Laboratory Corporation
of America Holdings.

Normal Minimum Benefit means the monthly Cash Balance Plan benefit that would
have been payable to the Participant under the NHL retirement formula set forth
in Section 5.1.2 of the Cash Balance Plan if

  (a) the Cash Balance Plan had always included Prior Service in its Service
determinations for eligibility, vesting, and benefit accrual purposes and had
counted compensation (limited as described in paragraph (b) below) paid during
Prior Service for benefit determinations; and


  (b) the Cash Balance Plan never had imposed benefit limitations designed to
comply with Code Sections 401(a)(17) (establishing a limit on pensionable
compensation), 401(a)(4) (prohibiting discrimination in favor of highly
compensated employees), or 415 (establishing maximum benefit limits), but had
imposed a $300,000 cap on the annual amount of a Participant’s compensation
taken into account under the Cash Balance Plan for benefit calculation purposes.
The $300,000 cap on compensation shall be indexed annually for inflation for the
payment of all benefits under the Plan, beginning in 1997, in the manner
determined by the Administrator.


Normal Retirement Date means the first day of the calendar month coincident with
or next following the later of a Participant’s 65th birthday or of the
Participant’s completion of five years of Service.

Parent Company means Laboratory Corporation of America Holdings or its
successor.

Participant means an individual who is a participant in this Plan, as determined
under Article One.

Plan means the Laboratory Corporation of America Amended and Restated New
Pension Equalization Plan, as set forth in this document.

Prior Service means a Participant’s last period of Employment with an acquired
entity listed on Exhibit A. Such Employment will only be treated as Prior
Service if the Participant became an Employee of an Employer or its predecessor
immediately after that period of acquired entity Employment ended.

Retirement Benefit means any benefit under this Plan other than a Spousal Death
Benefit.

RBL means Roche Biomedical Laboratories, Inc., which merged with National Health
Laboratories Holdings Inc. to form Laboratory Corporation of America Holdings.

(18)

--------------------------------------------------------------------------------



RBL Minimum Benefit means the benefit a Participant would be entitled to under
the RBL SERP if he or she had continued to participate in that Plan and

  (a) the Roche Biomedical Laboratories Retirement Plan, as in effect as of
December 31, 1988, had always included Prior Service in its Service
determinations and had counted compensation (limited as described in paragraph
(b) below) paid during Prior Service for benefit determinations;


  (b) the Roche Biomedical Laboratories Retirement Plan, as in effect of
December 31, 1988, never had imposed benefit limitations designed to comply with
Code Sections 401(a)(17) (establishing a limit on pensionable compensation),
401(a)(4) (prohibiting discrimination in favor of highly compensated employees),
or 415 (establishing maximum benefit limits) but had imposed a $300,000 cap on
the annual amount of a Participant’s compensation taken into account under the
Roche Biomedical Laboratories Retirement Plan for benefit calculation purposes.
The $300,000 cap on compensation shall be indexed annually for inflation for the
payment of all benefits under the Plan, beginning in 1997, in the manner
determined by the Administrator; and


  (c) the RBL SERP’s benefits were not accrued in the form of straight life
annuities, payable monthly, commencing at age 65 but, instead, were accrued in
the form of Actuarially Equivalent life and 10 year certain annuities, payable
monthly, commencing at age 65.


RBL SERP means the Supplemental Executive Retirement Plan of Roche Biomedical
Laboratories, Inc. This Plan has assumed the RBL SERP benefits of Employees who
become Participants in this Plan. By accepting benefit accruals under this Plan,
a Participant understands and agrees that the benefits to be paid under this
Plan will be reduced by any rights he or she might have under the RBL SERP. See
Section 1.2.

Service means an Employee’s “service” as defined in Section 1.40 of the Cash
Balance Plan, except that it shall also include the Employer’s Prior Service.

Spousal Death Benefit is defined in Section 2.6.

Vested means non-forfeitable.

(19)

--------------------------------------------------------------------------------




EXHIBIT A
TO THE
LABORATORY CORPORATION OF AMERICA
AMENDED AND RESTATED
NEW PENSION EQUALIZATION PLAN


Acquired Entities

For purposes of determining a Participant’s rights under the Laboratory
Corporation of America Amended and Restated New Pension Equalization Plan, his
or her Prior Service, and compensation paid during such Prior Service (up to a
maximum of $300,000 per year, indexed annually for inflation for the payment of
all benefits under the Plan, beginning in 1997, as determined by the
Administrator), with an acquired entity listed below, shall be taken into
account.

  Allied Clinical Laboratories, Inc.
Biomedical Reference Laboratories, Inc.
Brown Laboratories, Inc.
CompuChem Laboratories, Inc.
Consolidated Biomedical Laboratories, Inc.
Medical Laboratory Associates, Inc.
National Health Laboratories Incorporated
National Laboratory Center, Inc. d/b/a MedExpress Roche Biomedical Laboratories,
Inc.
Roche Clinical Laboratories, Inc.
Solely for the Participant Bradford T. Smith - Hoffman LaRoche
Solely for the Participant Michael A. Aicher - National Genetics Institute, Inc.


(20)

--------------------------------------------------------------------------------

